IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                            September 2014 Term
                                                               FILED
                                                         September 18, 2014
                                 No. 13-0831                released at 3:00 p.m.
                                                            RORY L. PERRY II, CLERK

                                                          SUPREME COURT OF APPEALS

                                                              OF WEST VIRGINIA




                           IN THE INTEREST OF
                                 J.L., JR.



                Appeal from the Circuit Court of Wood County

                      Honorable John D. Beane, Judge

                    Juvenile Abuse Neglect No. 11-JA-134


                       REVERSED AND REMANDED




                        Submitted: September 10, 2014

                          Filed: September 18, 2014



Dee-Ann Booth Burdette                         William B. Summers
Jonathan M. Burton                             Parkersburg, West Virginia
West Virginia Department of                    Attorney for the Respondent,
Health and Human Resources,                    Jason L.
Bureau for Child Support Enforcement
Charleston, West Virginia
Attorneys for the Petitioner,
Bureau for Child Support Enforcement



CHIEF JUSTICE DAVIS delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT




              1.     “The jurisdiction of family courts is limited to only those matters

specifically authorized by the Legislature, while circuit courts have original and general

jurisdiction and other powers as set forth in Article VIII, § 6 of the Constitution of West

Virginia.” Syllabus point 5, in part, Lindsie D.L. v. Richard W.S., 214 W. Va. 750, 591

S.E.2d 308 (2003).



              2.     “A circuit court has jurisdiction to entertain an abuse and neglect

petition and to conduct proceedings in accordance therewith as provided by W. Va. Code

§ 49-6-1, et seq.” Syllabus point 3, State ex rel. Paul B. v. Hill, 201 W. Va. 248, 496 S.E.2d

198 (1997).



              3.     “When a child is the subject of an abuse or neglect or other proceeding

in a circuit court pursuant to Chapter 49 of the West Virginia Code, the circuit court, and not

the family court, has jurisdiction to establish a child support obligation for that child.”

Syllabus point 3, West Virginia Department of Health and Human Resources, Bureau for

Child Support Enforcement v. Smith, 218 W. Va. 480, 624 S.E.2d 917 (2005).




                                               i
              4.       Pursuant to Rule 6 of the West Virginia Rules of Procedure for Child

Abuse and Neglect Proceedings, when a circuit court enters an order awarding or modifying

child support in an abuse and neglect case, the circuit court retains jurisdiction over such

child support order.



              5.       Pursuant to Rule 16a(d) of the West Virginia Rules of Procedure for

Child Abuse and Neglect Proceedings, a circuit court cannot transfer or remand a child

support order that it has entered in an abuse and neglect case to the family court for

enforcement or modification.




                                              ii
Davis, Chief Justice:

              The petitioner herein, the West Virginia Department of Health and Human

Resources, Bureau for Child Support Enforcement [hereinafter “BCSE”], appeals from an

order entered July 16, 2013, by the Circuit Court of Wood County.1 By that order, the circuit

court remanded the case to the Family Court of Wood County with instructions to enforce

the circuit court’s order, entered in the underlying abuse and neglect case, modifying the

child support obligation of the respondent father herein, Jason L.2 On appeal to this Court,

the BCSE assigns error to the circuit court’s decision to remand the case to the family court

for enforcement of the circuit court’s modification order. Upon a review of the parties’

arguments, the appendix record, and the pertinent authorities, we agree with the BCSE that

it was improper for the circuit court to remand the case to the family court for enforcement

of a child support order entered by the circuit court. Accordingly, we reverse the July 16,




              1
                This case originated in the Family Court of Wood County as a divorce action
(Civil Action No. 05-D-95). During the pendency of child support enforcement proceedings
therein, the underlying abuse and neglect case was filed in the Circuit Court of Wood County
(Juvenile Abuse Neglect No. 11-JA-134). Because the child support order being enforced
in the instant contempt proceeding was entered by the circuit court in the abuse and neglect
case, we have adopted that case’s style to maintain consistency therewith. For further
discussion of the procedural posture giving rise to the case sub judice, see Section I, infra.
              2
               “In this case involving sensitive facts, we adhere to our usual practice adopted
in other such cases and refer to the parties by their last initials rather than by their complete
surnames.” In re Emily, 208 W. Va. 325, 329 n.1, 540 S.E.2d 542, 546 n.1 (2000) (citations
omitted). See also W. Va. R. App. P. 40(e)(1) (restricting use of personal identifiers in abuse
and neglect cases).

                                               1

2013, order of the Circuit Court of Wood County and remand this case for further

proceedings consistent with this opinion.



                                              I.


                     FACTUAL AND PROCEDURAL HISTORY


              The facts of this case are straightforward and not disputed by the parties. The

respondent parents herein, Mary P. [hereinafter “Mary”] and Jason L. [hereinafter “Jason”],

previously were married and had one child. During their 2005 divorce proceedings, Mary

was awarded custody of the parties’ child, and Jason was ordered to pay child support in the

amount of $165.66 per month.



              In 2011, the BCSE initiated enforcement proceedings against Jason in the

divorce case in the Family Court of Wood County for nonpayment of child support. On April

11, 2011, the family court entered an order declaring Jason to be in arrears and granting

judgment against him in the amount of $13,130.53. When Jason still failed to fulfill his child

support obligation or pay his arrearage, the BCSE initiated contempt proceedings against

Jason seeking to enforce its judgment against him. During the pendency of the contempt

proceedings, the instant abuse and neglect case was filed in the Circuit Court of Wood

County alleging that the parties’ child was an abused or neglected child because Jason had

committed various acts of domestic violence in the child’s presence and Mary had failed to


                                              2

shield the child from such incidents.3 Due to the pending abuse and neglect case, the family

court determined that Rule 6 of the West Virginia Rules of Procedure for Child Abuse and

Neglect Proceedings4 prohibited it from hearing the contempt petition insofar as the circuit

court now had jurisdiction of child support matters and dismissed the contempt petition

without prejudice.



              Thereafter, in the abuse and neglect case, the circuit court, by “Order of

Modified Support” entered November 21, 2012, terminated Jason’s parental rights to the

parties’ child and modified his child support obligation by reducing it by one-half to $82.83

per month and setting his arrearage amount at $50.00 per month until it has been satisfied.

When Jason failed to pay this amount, or any portion of the arrearages he owes, Mary filed

a pro se petition for contempt. The circuit court held a hearing on Mary’s petition for

contempt, and, on July 16, 2013, entered the order at issue in the case sub judice. In its July

16, 2013, order, the circuit court held Jason to be in contempt for nonpayment of child


              3
                The appendix record in this case is exceedingly sparse, consisting of a mere
twenty-four pages comprised of four orders entered during the course of this matter. While
the Court appreciates counsel’s attempt at brevity, such an abbreviated record leaves many
questions about the procedural posture of this case unanswered, most notably the current
status of the underlying abuse and neglect proceeding that has been pending for nearly three
years and the permanency plan for the parties’ child. See W. Va. R. P. Child Abuse &
Neglect Proceed. 43 (“Permanent placement of each child shall be achieved within twelve
(12) months of the final disposition order, unless the court specifically finds on the record
extraordinary reasons sufficient to justify the delay.”).
              4
                  See Section III, infra, for the text of Rule 6.

                                                  3

support as ordered by the circuit court’s November 21, 2012, order modifying his child

support obligation, issued a capias warrant to secure his arrest, directed he be returned to the

family court, and remanded the case to the family court for enforcement of the circuit court’s

modified child support order entered in the abuse and neglect case as well as “for all future

contempt hearings and all future modification hearings regarding child support.”



              From this order, the BCSE appeals to this Court.



                                              II.


                                STANDARD OF REVIEW


              In the case sub judice, the BCSE challenges the correctness of the circuit

court’s order. We previously have held that

                     [i]n reviewing challenges to the findings and conclusions
              of the circuit court, we apply a two-prong deferential standard
              of review. We review the final order and the ultimate
              disposition under an abuse of discretion standard, and we review
              the circuit court’s underlying factual findings under a clearly
              erroneous standard. Questions of law are subject to de novo
              review.

Syl. pt. 2, Walker v. West Virginia Ethics Comm’n, 201 W. Va. 108, 492 S.E.2d 167 (1997).

Mindful of this standard, we proceed to consider the parties’ arguments.




                                               4

                                             III.


                                       DISCUSSION


              Before this Court, the BCSE assigns error to the circuit court’s order

remanding the case to the family court for enforcement of the circuit court’s order modifying

child support and for all further modifications of child support. In its July 16, 2013, order,

the circuit court ruled:

              [I]t is hereby ADJUDGED and ORDERED:

                      1. Jason L[.] shall be found in willful and contumacious
              contempt for failure to pay child support and failing to appear
              for this hearing.

                     2. This Order herein shall serve as a Capias warrant, and
              it is hereby ORDERED that any law enforcement officer
              authorized to execute a warrant in the State of West Virginia is
              hereby authorized to take JASON L[.] into custody and retain
              custody of him until the next judicial day that Family Court is in
              session in Wood County, West Virginia, and then delivery [sic]
              the body of JASON L[.] to appear before the Honorable C.
              Darren Tallman, Family Court Judge, between the hours of 9:00
              a.m. and 4:00 p.m. to explain his failure to comply with the
              Order of the Court and to be further dealt with as the Court
              determines necessary.

                     3. This matter shall be remanded back to Family Court
              for all future contempt hearings and all future modification
              hearings regarding child support.

                     4. This matter shall be set for further hearing on the
              Petition for Contempt for failure to pay child support before
              the Honorable C. Darren Tallman, Family Court Judge of
              Wood County on August 7, 2013 at 9:15 a.m. in Civil Action
              Number 05-D-95.


                                              5

(Emphasis in original). In so ruling, the circuit court explained its reasoning as follows:

                     Family Court is the more convenient forum for actions
              relating to child support as it addresses such issues on a daily
              basis.

                     The WVBCSE attorney appears more frequently in
              Family Court and the WVBCSE is a party to all actions
              involving the collections and enforcement of child support, so
              Family Court would be the more appropriate forum based upon
              judicial economy.

                     The State of West Virginia and the public defenders
              services should not be paying for an attorney, appointed in a
              circuit court proceeding unrelated to the enforcement and
              collection of child support, to defend an issue of contempt or
              modification on [sic] child support.

                     An executed capias may be heard more expeditiously in
              Family Court as Circuit Court may be in the middle of a jury
              trial or may have hearings scheduled which would take
              precedence over the capias.

                    Disregarding the arguments of the WVBCSE, all further
              proceedings concerning the support of this child should be heard
              in Family Court regardless of the mandate in Rule 6.

(Emphasis added). Therefore, we must determine whether the circuit court properly

disregarded Rule 6 of the West Virginia Rules of Procedure for Child Abuse and Neglect

Proceedings when it remanded the case to the family court with instructions to preside over

the present contempt proceedings for nonpayment of child support and to hear any future

modifications of child support and contempt proceedings related thereto. In light of the

limited jurisdiction of family courts, the exclusive jurisdiction of circuit courts over child

abuse and neglect proceedings, and our Rules specifically directing circuit courts to award

                                              6

child support in abuse and neglect cases, to retain jurisdiction over such awards, and to

refrain from transferring such child support determinations to family courts, we conclude that

the circuit court clearly exceeded its authority when it remanded the instant child support

matter to the family court.



               We begin our analysis by reviewing the jurisdiction with which family courts

are vested. Pursuant to article VIII, § 16 of the West Virginia Constitution, “[f]amily courts

shall have original jurisdiction in the areas of family law and related matters as may hereafter

be established by law. Family courts may also have such further jurisdiction as established

by law.” In recognition of these jurisdictional limits, we have expressly held that “[t]he

jurisdiction of family courts is limited to only those matters specifically authorized by the

Legislature, while circuit courts have original and general jurisdiction and other powers as

set forth in Article VIII, § 6 of the Constitution of West Virginia.” Syl. pt. 5, in part, Lindsie

D.L. v. Richard W.S., 214 W. Va. 750, 591 S.E.2d 308 (2003).



               W. Va. Code § 51-2A-2 (2012) (Supp. 2014) defines the precise parameters

of the family court’s jurisdiction. Of particular relevance to our resolution of the case sub

judice is the express recognition that the ambit of authority granted to family courts is limited

and particularly defined:

                      A family court is a court of limited jurisdiction. A family
               court is a court of record only for the purpose of exercising

                                                7

              jurisdiction in the matters for which the jurisdiction of the
              family court is specifically authorized in this section and in
              chapter forty-eight [§§ 48-1-101 et seq.] of this code. A family
              court may not exercise the powers given courts of record in
              section one [§ 51-5-1], article five, chapter fifty-one of this code
              or exercise any other powers provided for courts of record in
              this code unless specifically authorized by the Legislature. A
              family court judge is not a “judge of any court of record” or a
              “judge of a court of record” as the terms are defined and used in
              article nine [§§ 51-9-1 et seq.] of this chapter.

W. Va. Code § 51-2A-2(e). Among such limits imposed upon a family court’s jurisdiction

are the inability of a family court to hear a matter involving child abuse or neglect insofar as

such cases are within the exclusive authority of the circuit court and the corresponding

directive to the family courts to stay proceedings pending therein when a related abuse and

neglect case is simultaneously pending before the circuit court:

                      If an action for divorce, annulment or separate
              maintenance is pending and a petition is filed pursuant to the
              provisions of article six [§§ 49-6-1 et seq.], chapter forty-nine of
              this code alleging abuse or neglect of a child by either of the
              parties to the divorce, annulment or separate maintenance
              action, the orders of the circuit court in which the abuse or
              neglect petition is filed shall supercede and take precedence
              over an order of the family court respecting the allocation of
              custodial and decision-making responsibility for the child
              between the parents. If no order for the allocation of custodial
              and decision-making responsibility for the child between the
              parents has been entered by the family court in the pending
              action for divorce, annulment or separate maintenance, the
              family court shall stay any further proceedings concerning the
              allocation of custodial and decision-making responsibility for
              the child between the parents and defer to the orders of the
              circuit court in the abuse or neglect proceedings.

W. Va. Code § 51-2A-2(c).

                                               8

              By contrast, circuit courts, being courts of general jurisdiction, have more

expansive authority. See Syl. pt. 5, in part, Lindsie D.L. v. Richard W.S., 214 W. Va. 750,

591 S.E.2d 308. Of relevance to the case sub judice is the exclusive authority of circuit

courts to hear cases alleging the abuse and/or neglect of a child. In this regard, we

specifically have recognized that “[a] circuit court has jurisdiction to entertain an abuse and

neglect petition and to conduct proceedings in accordance therewith as provided by W. Va.

Code § 49-6-1, et seq.” Syl. pt. 3, State ex rel. Paul B. v. Hill, 201 W. Va. 248, 496 S.E.2d

198 (1997). See also W. Va. Code § 49-6-1(a) (2005) (Repl. Vol. 2014) (specifying that

abuse and neglect petition is to be presented to circuit court of county in which subject child

resides). Because child and abuse proceedings are confidential in nature, access to the

records of such cases is limited, with even the family court being afforded restricted access

to only certain documents in an abuse and neglect case file:

                      All records and information maintained by the courts in
              child abuse and neglect proceedings shall be kept confidential
              except as otherwise provided in W. Va. Code, Chapter 49 and
              this rule. In the interest of assuring that any determination made
              in proceedings before a family court arising under W. Va. Code,
              Chapter 48, or W. Va. Code § 44-10-3, does not contravene any
              determination made by a circuit court in a related prior or
              pending child abuse and neglect case arising under W. Va.
              Code, Chapter 49, family courts and staff shall have access to all
              circuit court orders and case indexes in this State in all such
              related Chapter 49 proceedings.

W. Va. R. P. Child Abuse & Neglect Proceed. 6a(b). See also W. Va. R. P. Child Abuse &

Neglect Proceed. 3a(d) (similarly restricting access to pre-petition investigation in abuse and


                                              9

neglect cases). Therefore, it is clear that exclusive jurisdiction over abuse and neglect cases

is reposed in the circuit courts of this State, and that the family courts are required to defer

to the circuit courts’ rulings in such matters.



               Included within a circuit court’s abuse and neglect jurisdiction is the authority

to decide child support issues arising in an abuse and neglect case. Recognizing that circuit

courts, and not family courts, are vested with jurisdiction over child abuse and neglect cases,

we previously have held that “[w]hen a child is the subject of an abuse or neglect or other

proceeding in a circuit court pursuant to Chapter 49 of the West Virginia Code, the circuit

court, and not the family court, has jurisdiction to establish a child support obligation for that

child.” Syl. pt. 3, West Virginia Dep’t of Health & Human Res., Bureau for Child Support

Enforcement v. Smith, 218 W. Va. 480, 624 S.E.2d 917 (2005). This holding serves to clarify

not only that the circuit court has exclusive jurisdiction over abuse and neglect matters but

also that the establishment of an award of child support is a necessary and integral part of the

resolution of an abuse and neglect proceeding: “A circuit court terminating a parent’s

parental rights pursuant to W. Va. Code, § 49-6-5(a)(6), must ordinarily require that the

terminated parent continue paying child support for the child, pursuant to the Guidelines for

Child Support Awards found in W. Va. Code, § 48-13-101, et seq. [2001].” Syl. pt. 2, in part,

In re Ryan B., 224 W. Va. 461, 686 S.E.2d 601 (2009). See Syl. pt. 4, Smith, 218 W. Va.

480, 624 S.E.2d 917 (“When a circuit judge enters an order on an abuse or neglect petition


                                               10

filed pursuant to Chapter 49 of the West Virginia Code, and in so doing alters the custodial

and decision-making responsibility for the child and/or commits the child to the custody of

the Department of Health and Human Resources, W. Va. Code, 49-7-5 [1936] requires the

circuit judge to impose a support obligation upon one or both parents for the support,

maintenance and education of the child. The entry of an order establishing a support

obligation is mandatory; it is not optional.” (emphasis added)). See also Syl. pt. 1, In re

Ryan B., 224 W. Va. 461, 686 S.E.2d 601 (“The Legislature’s 2006 amendment of W. Va.

Code, § 49-6-5(a)(6), changing the statute’s “guardianship rights and/or responsibilities”

language to “guardianship rights and responsibilities” was not intended to relieve parents

who have their parental rights terminated in an abuse and neglect proceeding from providing

their child(ren) with child support.”). The requisite imposition of a child support obligation

in an abuse and neglect case also is detailed in Rule 16a of the West Virginia Rules of

Procedure for Child Abuse and Neglect Proceedings:

                     (a) Entry of support orders. – Every order in a child
              abuse and neglect proceeding that alters the custodial and
              decision-making responsibility for a child and/or commits the
              child to the custody of the Department of Health and Human
              Resources must impose a support obligation upon one or both
              parents for the support, maintenance and education of the child.

                     (b) Use of guidelines. – Any order establishing a child
              support obligation in an abuse and neglect proceeding must use
              the Guidelines for Child Support Awards found in W. Va. Code
              § 48-13-101, et seq. The Guidelines may be disregarded, or the
              calculation of an award under the Guidelines may be adjusted,
              only if the court makes specific findings that use of the
              Guidelines is inappropriate.

                                             11

                     (c) Modifications. – Any order establishing a child
              support obligation in a child abuse and neglect proceeding may
              be modified by the court upon motion of any party. An order
              granting modification of a support obligation must use the
              Guidelines for Child Support Awards found in W. Va. Code
              § 48-13-101, et seq. . . .

(Emphasis in original).



              Insofar as the authority to determine matters involving the abuse and/or neglect

of a child is reposed in the circuit court, not the family court, continuing jurisdiction over

such cases likewise is vested in the circuit court:

                     Each civil child abuse and neglect proceeding shall be
              maintained on the circuit court’s docket until permanent
              placement of the child has been achieved. The court retains
              exclusive jurisdiction over placement of the child while the case
              is pending, as well as over any subsequent requests for
              modification, including, but not limited to, changes in
              permanent placement or visitation, except that (1) if the petition
              is dismissed for failure to state a claim under Chapter 49 of the
              W. Va. Code, or (2) if the petition is dismissed, and the child is
              thereby ordered placed in the legal and physical custody of both
              his/her cohabiting parents without any visitation or child support
              provisions, then any future child custody, visitation, and/or child
              support proceedings between the parents may be brought in
              family court. However, should allegations of child abuse and/or
              neglect arise in the family court proceedings, then the matter
              shall proceed in compliance with Rule 3a.

W. Va. R. P. Child Abuse & Neglect Proceed. 6. Moreover, the exclusivity of such

jurisdiction in the circuit court precludes the transfer of any portion of an abuse and neglect

case to the family court, even if the issue involved concerns a matter usually within the


                                              12

purview of the family court’s jurisdiction. Rule 16a(d) of the West Virginia Rules of

Procedure for Child Abuse and Neglect Proceedings makes it patently clear that circuit

courts, and not family courts, possess and retain abuse and neglect jurisdiction and

specifically prohibits circuit courts from transferring abuse and neglect matters to family

court: “No portion of a child abuse and neglect proceeding may be transferred or remanded

to a family court for assessment of a child support obligation.”



              Based upon the foregoing authorities, we therefore hold that, pursuant to Rule

6 of the West Virginia Rules of Procedure for Child Abuse and Neglect Proceedings, when

a circuit court enters an order awarding or modifying child support in an abuse and neglect

case, the circuit court retains jurisdiction over such child support order. We further hold that,

pursuant to Rule 16a(d) of the West Virginia Rules of Procedure for Child Abuse and

Neglect Proceedings, a circuit court cannot transfer or remand a child support order that it

has entered in an abuse and neglect case to the family court for enforcement or modification.



              Applying these holdings and the foregoing authorities to the facts of the case

sub judice, it is clear that the circuit court did not have the authority to remand this case to

the family court for enforcement of its modified order of support through contempt

proceedings or for the family court’s determination of future child support matters herein

insofar as the circuit court entered its modified order in the instant abuse and neglect


                                               13

proceeding and, thus, retained jurisdiction over the same. Moreover, it goes without saying

that, as a tribunal of limited jurisdiction, the family court neither has full access to the record

giving rise to the order of modified support in the abuse and neglect case nor the authority

to modify or reverse the circuit court’s child support order. Accordingly, we reverse the July

16, 2013, order of the Circuit Court of Wood County that remanded the case to the Family

Court of Wood County for the enforcement of the circuit court’s modified child support order

through contempt proceedings and directed the family court to hear all future proceedings

concerning the enforcement and modification of child support. We further remand this case

to the circuit court with directions that it retain jurisdiction over its modified order of child

support that it entered in the underlying abuse and neglect case and instructions to the circuit

court to see to fruition the pending contempt proceedings as well as any future proceedings

concerning the enforcement or modification of said child support order.



               Finally, we would be remiss if we did not address the many procedural issues

that have come to our attention during our review of the underlying abuse and neglect

proceedings. First, and foremost, the order from whence the contempt petition in this case

originates, the circuit court’s November 21, 2012, “Order of Modified Support” very tersely

describes the respondent father’s modified support obligation as follows: “Jason L[.]’s

current child support obligation shall be reduced in that his current child support obligation

shall be Eighty-Two and 83/100 dollars ($82.83) per month effective on the first day of


                                                14

August 1st [sic], 2012[,] and arrearages in the amount of $50.00 (Fifty) dollars per month

until paid.”



               As we noted previously in this opinion, Rule 16a(b) of the West Virginia Rules

of Procedure for Child Abuse and Neglect Proceedings requires the use of the child support

Guidelines to calculate an award of child support:

                      Any order establishing a child support obligation in an
               abuse and neglect proceeding must use the Guidelines for Child
               Support Awards found in W. Va. Code § 48-13-101, et seq. The
               Guidelines may be disregarded, or the calculation of an award
               under the Guidelines may be adjusted, only if the court makes
               specific findings that use of the Guidelines is inappropriate.

W. Va. R. P. Child Abuse & Neglect Proceed. 16a(b) (emphasis added). Use of the

Guidelines is mandatory. “Any order establishing a child support obligation in an abuse or

neglect action filed pursuant to Chapter 49 of the West Virginia Code must use the

Guidelines for Child Support Awards found in W. Va. Code, 48-13-101, et seq.” Syl. pt. 5,

Smith, 218 W. Va. 480, 624 S.E.2d 917 (emphasis added).



               Although both Rule 16a(b) and our prior precedent recognize that use of the

Guidelines may not be appropriate in a given case, a court still is required to explain why it

has chosen not to follow them.

                       A circuit court terminating a parent’s parental rights
               pursuant to W. Va. Code, § 49-6-5(a)(6), must ordinarily require
               that the terminated parent continue paying child support for the

                                             15

              child, pursuant to the Guidelines for Child Support Awards
              found in W. Va. Code, § 48-13-101, et seq. [2001]. If the circuit
              court finds, in a rare instance, that it is not in the child’s best
              interest to order the parent to pay child support pursuant to the
              Guidelines in a specific case, it may disregard the Guidelines to
              accommodate the needs of the child if the court makes that
              finding on the record and explains its reasons for deviating from
              the Guidelines pursuant to W. Va. Code, § 48-13-702 [2001].

Syl. pt. 2, In re Ryan B., 224 W. Va. 461, 686 S.E.2d 601.



              In the circuit court’s modified support order, no explanation is given as to

whether the Guidelines were used or were not used, and, if they were not used, why the court

found them to be inapplicable to this case. Therefore, on remand, the circuit court should

correct its November 21, 2012, order awarding modified child support to comply with this

Court’s directives for the calculation of child support in abuse and neglect cases in

accordance with the Guidelines for Child Support Awards as set forth in Syllabus point 5 of

West Virginia Department of Health and Human Resources, Bureau for Child Support

Enforcement v. Smith, 218 W. Va. 480, 624 S.E.2d 917 (2005), and Syllabus point 2 of In re

Ryan B., 224 W. Va. 461, 686 S.E.2d 601 (2009).



              Moreover, while it is apparent to this Court that the respondent father’s

parental rights have been terminated in the circuit court’s order of modified support, we are

unable to locate an order finally concluding the abuse and neglect proceedings. Rather, the

circuit court’s November 21, 2012, “Order of Modified Support” succinctly terminates the

                                              16

respondent father’s parental rights with a passing reference to the fact that this disposition

was achieved by the agreement of the parties. In so ruling, the circuit court states that

                     [c]ounsels for both Mary . . . P[.] and Jason L[.] have
              entered into an agreement wherein Jason L[.]’s parental rights
              should be terminated and Jason L[.]’s current child support
              obligation established by Family Court should be reduced in
              half.

                     ....

                     Therefore, it is hereby Adjudged and Ordered:

                     Jason L[.]’s parental rights shall be terminated.

While we do not believe that the circuit court’s failure to render more detailed findings of

fact regarding the termination of Jason’s parental rights warrants reversal on this point where

none of the parties have raised the issue on appeal, we do instruct the circuit court, when

composing its corrected order of child support, to thoroughly detail the factual findings

giving rise to its termination of Jason’s parental rights. See Syl. pt. 2, State v. T.C., 172

W. Va. 47, 303 S.E.2d 685 (1983) (“W. Va. Code, 49-6-1 et seq., does not foreclose the

ability of the parties, properly counseled, in a child abuse or neglect proceeding, to make

some voluntary dispositional plan. However, such arrangements are not without restrictions.

First, the plan is subject to the approval of the court. Second, and of greater importance, the

parties cannot circumvent the threshold question which is the issue of abuse or neglect.”).

See also Syl. pt. 5, In re Edward B., 210 W. Va. 621, 558 S.E.2d 620 (2001) (“Where it

appears from the record that the process established by the Rules of Procedure for Child


                                              17

Abuse and Neglect Proceedings and related statutes for the disposition of cases involving

children adjudicated to be abused or neglected has been substantially disregarded or

frustrated, the resulting order of disposition will be vacated and the case remanded for

compliance with that process and entry of an appropriate dispositional order.”).



              Lastly, we cannot discern from the record in this case whether a guardian ad

litem has been appointed to represent the subject child. If no such guardian has been

appointed, we remind the circuit court of the child’s entitlement to such representation and

direct that a guardian be so appointed for the minor child in this case. See Syl. pt. 5, in part,

In re Jeffrey R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993) (“Each child in an abuse and

neglect case is entitled to effective representation of counsel. To further that goal, W. Va.

Code, 49–6–2(a) [1992] mandates that a child has a right to be represented by counsel in

every stage of abuse and neglect proceedings. Furthermore, Rule XIII of the West Virginia

Rules for Trial Courts of Record provides that a guardian ad litem shall make a full and

independent investigation of the facts involved in the proceeding, and shall make his or her

recommendations known to the court. Rules 1.1 and 1.3 of the West Virginia Rules of

Professional Conduct , respectively, require an attorney to provide competent representation

to a client, and to act with reasonable diligence and promptness in representing a client.”).




                                               18

                                          IV.


                                   CONCLUSION


             For the foregoing reasons, we reverse the July 16, 2013, order of the Circuit

Court of Wood County and remand this case for further proceedings consistent with this

opinion.



                                                                Reversed and Remanded.




                                           19